In re State of Louisiana, Applying for Rehearing of this Court’s order dated June 16, 2000; Parish of Washington, 22nd Judicial District Court Div. F, Nos. 97-CR 4-67, 763, 97-CR4-67,764; to the Court of Appeal, First Circuit, No. 99-KW-0685.
Rehearing is granted in part to clarify that the State is permitted to introduce in the guilt phase of trial evidence of the defendant’s 1979 convictions and sentences, albeit under the limitations set forth in our per curiam of June 16, 2000. State v. Vernon, 00-0793 (La.6/16/00), 765 So.2d 321. Otherwise, the application for rehearing is denied.
LEMMON, J., not on panel.